Citation Nr: 0109755	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  95-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable colon 
syndrome.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran had 23 days of active military service, between 
October and November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for irritable colon syndrome.  The appeal 
of the claim was denied by the Board in a July 1997 decision, 
which the veteran then appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  By Memorandum 
Decision dated in March 1999, the Court vacated the Board's 
July 1997 decision, and remanded the case for additional 
development.  The Board then remanded the case to the RO, in 
August 1999, with instructions to undertake the additional 
development requested by the Court, and the claims file is 
now back at the Board.


REMAND

The veteran contends that he is entitled to be service-
connected for his irritable colon syndrome, on the basis of 
aggravation.  After a review of the evidentiary record, the 
Board is of the opinion that additional development is 
necessary.  In particular, it is noted that the veteran's 
private attorney has requested that the veteran be scheduled 
for a Travel Board Hearing in St. Petersburg, Florida.  The 
RO needs to act accordingly.

In view of the above, this case is remanded back to the RO 
for the following additional development:

The RO should schedule the veteran for a 
Travel Board Hearing.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified, but he 
nevertheless is hereby reminded that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




